DETAILED ACTION
This communication is a FINAL Office Action in response to Applicant’s Amendment/Request for Reconsideration, filed February 2nd, 2022. 
The amendments to claims 1, 4, and 7, filed February 2nd, 2022, have been entered. No claims have been cancelled, and there are no newly presented claims. Claims 1-9 are pending in the application and have been examined on the merits discussed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2016/0125467 A1), hereinafter Scott, in view of Wolinsky et al. (US 2015/0112790 A1), hereinafter Wolinsky, and further in view of Kulkarni et al. (US 20160125465 A1), hereinafter Kulkarni. 
	As per claim 1, Scott discloses an information providing system comprising:
	a mobile information terminal to receive transmission data wirelessly transmitted from a wireless transmission device installed in each area of a plurality of areas ([0034] mobile device 113 and location beacon 114 can be connected to wireless network 106 [0035] The location beacon or beacons [wireless transmission device] will then send beacon data [transmission data] back to mobile device 113 [mobile information terminal] [0037] The wine advertiser 148 has further placed a location beacon 1147 and a location beacon 1148 at the white wine site 142 and the red wine site 144 [a plurality of areas], respectively), the transmission data including position information and category information on the area in which the wireless transmission device is installed ([0053] the wine advertiser 148 can specify a set of beacon information 276 that describes the beacon associated with the rules and triggers to be defined. For example, the wine advertiser 148 can select beacon “white 1147” that is located in the “Wine Section” of “Costco Redwood City”. This selection can be from a list of available beacons established as the beacons are physically installed in the respective locations); and 	an information providing server ([0034] data management server 111) to store 	a first data [set] including a plurality of pieces of position information, a plurality of pieces of category information and a plurality of pieces of content regarding the plurality of areas and provision item information indicating merchandise or service provided in the plurality of areas ([0034] environment 1A00 is a protocol 120 that depicts operations and communications on and among mobile device 113… data management server 111 [information providing server]... a data client user… at data client device 109 also uploads spatial rules and triggers [category information, provision item information] to data management server 111 [0035] For example, the spatial rules and triggers file can include program code variables to be used in conditional logic executed on the mobile device 113. If the activity of mobile device 113 (e.g., “remaining near product A [provision item information] for X seconds”) satisfies one or more spatial rules, then one or more device classifications will be set and stored according to the uploaded rules and triggers [0041] the app developers will, in part, each statically embed the spatial rules that are associated with the specific beacons associated with each app. The spatial rules can be associated with a single geographical location or site [position information] [0048] Block diagram 2B00 further shows a data management server 111 comprising various modules including, in part, a rules/triggers configuration engine 261, a central spatial rules/triggers store 263, a spatial push file engine 262, a device classification engine 266, a data aggregation engine 267, a user profile store 268, and a user device profile and 	a second data [set] including a plurality of pieces of relevant category information respectively relevant to the plurality of pieces of category information ([0048] data management server 111 comprising… a spatial push file engine 262 [0049] The spatial push file engine 262 [second data store], in part, determines and builds the rules and triggers push file to upload to a given user device based on the data (e.g., beacon data, classification data, etc.) associated with the user device)	and to communicate with the mobile information terminal wirelessly ([0034] As shown in FIG. 1A, environment 1A00 comprises one or more instances of a web server 112, one or more instances of a data management server 111 [information providing server]… and a variety of types and instances of user devices [mobile terminal]. The aforementioned servers and devices can communicate through a wireless network 106), wherein 	the mobile information terminal is configured to	determine, in response to receiving transmission data from a wireless transmission device, whether to transmit the received transmission data to an information providing server based on previously received transmission data and/or a signal intensity of the transmission data ([0005] The distance from each beacon can be i.e., signal intensity of the transmission data [FIG. 1A, related texts] shows mobile device [mobile information terminal] receiving beacon [transmission] data, determine if spatial rules are met, e.g., if signal intensity is high enough, and if so, forwards classifications 130 [transmits the received transmission data] to the data management server [0035] Data management server 111 will then push a spatial rules and triggers file to mobile device 113 for further potential operations (127). For example, the spatial rules and triggers file can include program code variables to be used in conditional logic executed on the mobile device 113. If the activity of mobile device 113 satisfies one or more spatial rules (see operation 128) [making a determination], then one or more device classifications will be set and stored according to the uploaded rules and triggers (see operation 129). The classifications will then be forwarded to the data management server 111 for further processing (see message 130)… server 111 can aggregate the device data (e.g., classifications) with other user and/or device profile data previously collected (see operation 132). [0037] wine advertiser 148 might send a push notification describing a red wine sale, a coupon for red wine, and/or other content to the user 146. The content and purpose of the action can be based on various factors (e.g., how long the user is at the site, previous site visits by the user [previously received transmission data], etc.). See also, [0041-0042], [0045] [0062]);	receive, in response to transmission of received transmission data to the
information providing server, content from the information providing sever, where the information providing server extracts content corresponding to provision item information and category information included in the transmission data transmitted from the mobile information terminal from the plurality of pieces of content included in the first data [set] and transmits the extracted content to the mobile information terminal ([0035] Mobile device 113 [mobile information terminal] can then forward beacon data [transmission data] to data management server 111 [information providing server], which will select beacon-specific rules and triggers based on the beacon data received [extracting content display the received content ([0037] The wine advertiser 148 would like to know that user 146 is near the red wine, specifically, the location and temporal information pertaining to user 146 (see message 154). With such information, the wine advertiser 148 can determine any actions to take (see operation 155). For example, the wine advertiser 148 might send a push notification [content] describing a red wine sale, a coupon for red wine, and/or other content to the user 146) until new content or a user request to switch content is received ([0060] a wine advertiser (e.g., wine advertiser 148) can send a push a notification [content] concerning white wine when the user is near the white wine shelf 313, and push a notification concerning red wine [new content] when the user is near the red wine shelf 314.);  
	While Scott discloses first and second data sets, and transmitting content, he fails to disclose data stored in tables or switching requests. Wolinsky discloses the following: 
	a first data table including a plurality of pieces of position information, a plurality of pieces of category information and a plurality of pieces of content regarding the plurality of areas and provision item information indicating merchandise or service provided in the plurality of areas ([0233] With regard to FIG. 35, an illustration of a storage a second data table including a plurality of pieces of relevant category information respectively relevant to the plurality of pieces of category information ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art [0127] The number of deals within each category is shown in association with each category listing. In addition, such categories may be configured to be specific to the display the received content until new content or a user request to switch content is received ([0141] FIG.12D, a screenshot of a particular recipe 1222… associated with a retail environment, such as a grocery store… As shown, each ingredient listing 1226a-1226m in the recipe for making chocolate chip cookies may be listed in a scrollable and interactive list. In order for the shopper to receive the deals 1224 for those products, the shopper may either tap or select a product to cause the list to transition to a product adjacency view, such as that shown in FIG. 4B [FIG. 4B, adjacency advertisements]) 	transmit, in response to receiving the user request to switch content, a switching request requesting transmission of content different from most recently received content to the information providing server, and receive related content from the information providing server, where the information providing server extracts relevant category information relevant to category information corresponding to the most recently transmitted content from the second data table, extracts the content corresponding to the relevant category information from the first data table, and transmits the content corresponding to the relevant category information to the mobile information terminal as the related content ([0121] A store selected and/or viewed deals module 420 may be configured to store deal offers that were actively selected or viewed by a user [most recently received content from the second data table]. In storing the deals, information identifying the deals may be stored or otherwise identified (e.g., indicator associated with a record of an existing deal offer) [0141] FIG.12D, a screenshot of a particular recipe 1222… associated with a retail environment, such as a grocery store… As shown, each ingredient listing 1226a-1226m in the recipe for making chocolate chip cookies may be listed in a scrollable and interactive list. In order for the shopper to receive the deals 1224 for those products, the shopper may either tap , and	display the related content transmitted by the information providing server ([FIG. 4B]),	wherein each of the plurality of areas correspond to a respective store in a commercial facility and the related content is defined based on a positional relationship between a plurality of areas ([FIG. 2] Shows example embodiment wherein the plurality of areas are within a commercial facility, e.g., shopping mall [0085] “the principles of the present invention relate to a system and method to enable a promotion-marketer (advertiser) (i) to bid for a ranked position in a standalone results list and/or (ii) to define a relationship of its product advertisement to product advertisements of other advertisers in a non-keyword search results list by selecting a bid relationship term (e.g., UPC code, product category, product name, physical location of store, inventory of store, time of day, etc.) relevant to other advertisements on a logical-related or contextual relevant basis so as to influence the results list generated by an advertisement positioning engine, (iii) to create a means for advertisers to bid for specific (physical location) retail-based audience delivery in an online auction environment and generate media revenues thereto,” and “the advertisement position engine generates a ranked results list for display with an advertiser's advertisement position influenced by the particular physical Finally, it would have been obvious to one of ordinary skill in the art to combine Wolinsky’s “commercial facility”. Both Scott and Wolinsky disclose a facility separated into segments, each segment having a respective category. Additionally, both Scott and Wolinsky disclose embodiments of shopping in a real-world environment, it would have been obvious to one of ordinary skill in the art to further narrow the embodiment of Scott by specifying the real-world shopping environment is a commercial facility. In other words, the claim would have been obvious because design incentives or other market forces (e.g. common real-world shopping environments) provided a reason to make an adaptation of a known device, method or product (e.g. the disclosure of Scott), and implementing the adaptation in a predictable manner results in the claimed invention.
	While the combination of Scott and Wolinsky disclose related content defined based on a positional relationship between a plurality of areas, they fail to disclose related content defined based on a ratio of areas regarding to each category. Kulkarni discloses the following:
	[a plurality of areas corresponding to a respective store in a commercial facility] ([FIG. 7A], [0066] “As shown in FIG. 7A, the display 36 could display an interactive map 100 to the user. The interactive map 100 could include a map of the facility in which the communications device 12 of FIG. 2 is installed, such as a shopping mall.”)	[defining content] based on a positional relationship between a plurality of areas and a number of adjoining or facing stores in regard to each category ([FIG. 7A] illustrates advertisements capable of being generated by the disclosed system [0066] “Still further, an index, indicated generally by element G, is displayed underneath the interactive map 100. Stores are sorted alphabetically in the index, and the index can display buttons for every letter that has corresponding stores. When a user selects one of the buttons, the system will display a screen that lists all of the stores that begin with the corresponding letter displayed on the button. 
	Scott, Wolinsky, and Kulkarni are analogous references as all disclose location-based advertising methods to be applied in a retail environment. The combination of Scott and Wolinsky disclose a system which provides location-based advertisements and, in response to a switching request, provides related content based on a positional relationship between a plurality of areas. However, this combination fails to disclose providing content according to a number of adjoining or facing stores in regard to each category. Kulkarni discloses a map-based advertisement system that provides content automatically, or in response to a user switch request. In one embodiment, Kulkarni’s system takes into consideration the number of stores each category when selecting content to display. For example, if a user is at a commercial 
	As per claim 2, Scott, Wolinsky, and Kulkarni disclose the system of claim 1. Scott fails to disclose event information, however Wolinsky discloses the following: 
	wherein the first data table includes event information including position information on an event held in one of the plurality of areas and a starting time and an ending time of the event ([FIG. 28, 33, 35, 40; related texts] [FIG. 33] shows location information on an event [0207] a user may create a new ad campaign [event]…A schedule section 2810 may enable a user to establish a start and end-date for the ad campaign [FIG. 40] first data table [0150]), and 	the information providing server updates the relevant category information in the second data table based on the event information ([0144] In one embodiment, the shopper may re-order the list of available categories and/or products [second data table] to allow the user to have faster access to those categories and/or products that he or she is more interested in purchasing while shopping in a particular retail store. Expiration dates 1306 of deals 1302 
	As per claim 3, Scott, Wolinsky, and Kulkarni disclose the system of claim 1, and Scott also discloses the following:
	wherein the information providing server stores the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data [set] when the transmission data transmitted from the mobile information terminal is received ([0048] Block diagram 2B00 further shows a data management server 111 comprising various modules including… a user profile store 268, and a user device profile store 269 [0049] The device classification engine 266, in part, assists user devices, when needed, in classification of a given user device based on data (e.g., beacon data, rule data, trigger data, etc.) associated with the user device. Classification can also occur on the user device by the rule and trigger application modules 252 of the spatial data processing engines 250. In such cases, classification data can be forwarded (e.g., see message 130 and message 130) from the user device to the data management server 111. Further, in some embodiments, a data aggregation engine 267 stores new data (e.g., user device classifications, etc.) in a profile storage location [third data store] , and 	the information providing server updates the second data [set] in regard to each user based on a past movement path of the user acquired from the third data [set] ([0036] FIG. 1B presents a commercial environment 1B00 that presents a need for collecting and classifying spatial information to be included in a user profile. [0037] The content and purpose of the action can be based on various factors (e.g., how long the user is at the site, previous site visits by the user [past movement path], etc.) [FIG. 1A; and relates texts] shows server 111 aggregating device and user profile data [third data store] and updating the device profile. The spatial triggers that are satisfied are then updated according to the updated profile, spatial triggers being the second data store and the profile being the third [0056] rule logic1 321 is processed (e.g., by an instance of spatial data processing engines 250) on an app running on the mobile device 113 to produce the classification data 331. The code comprising the rule logic1 321 can be assumed to have been previously uploaded (e.g., in a rules and triggers push file from data management server 111) in response to previously captured and processed beacon data).  wherein the information providing server stores the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data table ([0120] A manage deal offers module 418 may be configured to manage deal offers that are received from a remote location, such as a server [information providing server] via a mobile communications network. The deal offers may be organized in a particular order that the module 418 uses to store the deal offers. [FIG. 11; related text] shows a third data table comprising position information, category information, and user identification information. [0137] With regard to FIG. 11, a screenshot of an illustrative listing 1100 of local deals 1102a-1102n (collectively 1102) is shown. The local deals list 1102 may be selected from a menu selector 1104, and, responsive to being selected, provide the ranked list 1100 [third data table] of currently available deals 1102 that are in the physical vicinity of a current retail environment in which the shopper is "tapped-in.” In other words, after the shopper registers or "taps' into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location).	second data table, third data table ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art)	While Scott discloses transmission data, he fails to disclose storing an acquisition time of the transmission data. Wolinsky discloses the following:
	[storing] an acquisition time of the transmission data ([0123] A display indicia module 424 may be configured to display one or more indicia on an electronic display for imaging or reading by a POS. The display indicia module 424 may be configured to … time stamping information associated with the deal offers [0198] With regard to FIG. 22, an 
	As per claim 4, Scott discloses an information providing server comprising: 
	a communication unit to communicate with a mobile information terminal wirelessly that receives transmission data wirelessly transmitted from a wireless transmission device installed in each area of a plurality of areas ([0034] environment 1A00 comprises one or more instances of… a data management server 111… and a variety of types and instances of user devices. The aforementioned servers and devices can communicate through a wireless network 106…  mobile device 113 and location beacon 114 can be connected to wireless network 106… shown in environment 1A00 is a protocol 120 that depicts 7 and a location beacon 1148 at the white wine site 142 and the red wine site 144 [a plurality of areas], respectively [FIG 2B; related texts]) and 	the transmission data including position information and category information on the area in which the wireless transmission device is installed ([0053] the wine advertiser 148 can specify a set of beacon information 276 that describes the beacon associated with the rules and triggers to be defined. For example, the wine advertiser 148 can select beacon “white 1147” that is located in the “Wine Section” of “Costco Redwood City”. This selection can be from a list of available beacons established as the beacons are physically installed in the respective locations);	a facility information storage unit to store a first data [set] including a plurality of pieces of position information, a plurality of pieces of category information and a plurality of pieces of content regarding the plurality of areas and provision item information indicating merchandise or service provided in the plurality of areas ([0034] environment 1A00 is a protocol 120 that depicts operations and communications on and among mobile device 113… data management server 111 [information providing server]... a data client user… at data client device 109 also uploads spatial rules and triggers [category information, provision item information] to data management server 111 [0035] For example, the spatial rules and triggers file can include program code variables to be used in conditional logic executed on the mobile device 113. If the activity of mobile device 113 (e.g., “remaining near a relevant category information storage unit that stores to store a second data [set] including a plurality of pieces of relevant category information respectively relevant to the plurality of pieces of category information ([0048] data management server 111 comprising… a spatial push file engine 262 [relevant category information] [0049] The spatial push file engine 262, in part, determines and builds the rules and triggers push file [second data] to upload to a given user device based on the data (e.g., beacon data, classification data, etc.) associated with the user device); and 	a control unit configured to	extract, in response to receiving transmission data including position information and category information from the mobile information terminal, content corresponding to the provision item information and the category information included in the received transmission data from the a plurality of pieces of content included in the first data [set] and to make the communication unit transmit the extracted content to the mobile information terminal ([0035] Mobile device 113 [mobile information terminal] can then forward beacon data [transmission data] to data management server 111 [information providing server], which will select beacon-specific rules and triggers based on the beacon data received [extracting content corresponding to provision item and category information]. Data management server 111 will then push [transmit] a spatial rules and triggers file [extracted content] to mobile device 113 [mobile information terminal] for further potential operations (see message 127). For example, the spatial rules and triggers file can include program code variables to be used in conditional logic executed on the mobile device 113. If the activity [provision item information/category information] of mobile device 113 (e.g., “remaining near product A for X seconds’) satisfies one or more spatial rules (see operation 128), then one or more device classifications will be set and stored according to the uploaded rules and triggers [0041] The rule processing module [control unit] determines the action the app should take (e.g., push notification) based on the beacon information [transmission data] and embedded rules located in the static spatial rules store [first data]). 
	While Scott discloses first and second data sets, and transmitting content, he fails to disclose data stored in tables or switching requests. Wolinsky discloses the following: 
	a first data table including a plurality of pieces of position information, a plurality of pieces of category information and a plurality of pieces of content regarding the plurality of areas and provision item information indicating merchandise or service provided in the plurality of areas ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art. A “stores” store a second data table including a plurality of pieces of relevant category information respectively relevant to the plurality of pieces of category information ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art [0127] The number of deals within each category is shown in association with each category listing. In addition, such categories may be configured to be specific to the store or retail location. The list is interactive, and each item in the list may be selected for specific advertisements (i.e., deals) that are available with each of the sub-categories to be displayed in a subsequent list); andextract, in response to receiving a switching request, requesting transmission of content different from the most recently received content, from the mobile information terminal, relevant category information relevant to category information corresponding to content most recently transmitted to the mobile information terminal from the second data table, extract the content corresponding to the relevant category information from the first data table, and make the communication unit transmit the related content corresponding to the relevant category information to the mobile information terminal ([0086] user of a mobile device [mobile information terminal] capable of executing a mobile browser or application are provided. [0121] A store selected and/or viewed deals module 420 may be configured to store deal offers that were actively selected or viewed by a user [most recently received content from the second data table]. In storing the deals, information identifying the deals may be stored or otherwise identified (e.g., indicator associated with a record of an existing deal offer) [0144] the shopper may select a deal 1302 of a product [switching request] and then a product view (see FIG. 4B) of the product along with logical-related and contextual related products [content different from the most recently viewed content] may be displayed with or without deals [0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art… The products database 3504 may include a table of contextually related products 3506, logically related products 3508 [first data table] [0150]).	wherein each of the plurality of areas correspond to a respective store in a commercial facility and the related content is defined based on a positional relationship between a plurality of areas ([FIG. 2] Shows example embodiment wherein the plurality of areas are within a commercial facility, e.g., shopping mall [0085] “the principles of the present invention relate to a system and method to enable a promotion-marketer (advertiser) (i) to bid physical location of store, inventory of store, time of day, etc.) relevant to other advertisements on a logical-related or contextual relevant basis so as to influence the results list generated by an advertisement positioning engine, (iii) to create a means for advertisers to bid for specific (physical location) retail-based audience delivery in an online auction environment and generate media revenues thereto,” and “the advertisement position engine generates a ranked results list for display with an advertiser's advertisement position influenced by the particular physical location and inventory of the retail store, and any additional relative positions ranked by one or more product relationship-based parameters defined by the advertiser.” [0137] “With regard to FIG. 11, a screenshot of an illustrative listing 1100 of local deals 1102a-1102n (collectively 1102) is shown. The local deals list 1102 may be selected from a menu selector 1104, and, responsive to being selected, provide the ranked list 1100 of currently available deals 1102 that are in the physical vicinity of a current retail environment in which the shopper is "tapped-in." In other words, after the shopper registers or "taps" into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location (e.g., within the same mall, strip mall, within 2 blocks, within 1 mile, any other local distance based on density of retail environments at a current location of the shopper, or selectable by the shopper)”)	Scott and Wolinsky are analogous references as both disclose methods of wirelessly transmitting data between a mobile information terminal, an information providing server, and wireless transmission device. Scott discloses storing separate data sets, while Wolinsky specifies that these sets may be tables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolinsky into Scott. Storing data in tables is well known to those in the art. Per Wolinsky [0233], “the databases are wherein the related content is defined based on a positional relationship between a plurality of areas([0085] “the principles of the present invention relate to a system and method to enable a promotion-marketer (advertiser) (i) to bid for a ranked position in a standalone results list and/or (ii) to define a relationship of its product advertisement to product advertisements of other advertisers in a non-keyword search results list by selecting a bid relationship term (e.g., UPC code, product category, product name, physical location of store, inventory of store, time of day, etc.) relevant to other advertisements on a logical-related or contextual relevant basis so as to influence the results list generated by an advertisement positioning engine, (iii) to create a means for advertisers to bid for specific (physical location) retail-based audience delivery in an online auction environment and generate media revenues thereto,” and “the advertisement position engine generates a ranked results list for display with an advertiser's advertisement position influenced by the particular physical location and inventory of the retail store, and any additional relative positions ranked by one or more product relationship-based parameters defined by the advertiser.” [0137] “With regard to FIG. 11, a screenshot of an illustrative listing 1100 of local deals 1102a-1102n (collectively 1102) is shown. 
	While the combination of Scott and Wolinsky disclose related content defined based on a positional relationship between a plurality of areas, they fail to disclose related content defined based on a ratio of areas regarding to each category. Kulkarni discloses the following:
	[a plurality of areas corresponding to a respective store in a commercial facility] ([FIG. 7A], [0066] “As shown in FIG. 7A, the display 36 could display an interactive map 100 to the user. The interactive map 100 could include a map of the facility in which the communications device 12 of FIG. 2 is installed, such as a shopping mall.”)	[defining content] based on a positional relationship between a plurality of areas and a number of adjoining or facing stores in regard to each category ([FIG. 7A] illustrates advertisements capable of being generated by the disclosed system [0066] “Still further, an index, indicated generally by element G, is displayed underneath the interactive map 100. Stores are sorted alphabetically in the index, and the index can display buttons for every letter that has corresponding stores. When a user selects one of the buttons, the system will display a screen that lists all of the stores that begin with the corresponding letter displayed on the button. Finally, the system could include a “sort options” control, indicated by element H, which allows the user to browse stores by category.” [0067] “Additionally, a route, indicated by element B, is drawn between the user's current location and the selected store. Still further, an information bubble, indicated by element C, can be displayed to the user, and can provide additional 
	Scott, Wolinsky, and Kulkarni are analogous references as all disclose location-based advertising methods to be applied in a retail environment. The combination of Scott and Wolinsky disclose a system which provides location-based advertisements and, in response to a switching request, provides related content based on a positional relationship between a plurality of areas. However, this combination fails to disclose providing content according to a number of adjoining or facing stores in regard to each category. Kulkarni discloses a map-based advertisement system that provides content automatically, or in response to a user switch request. In one embodiment, Kulkarni’s system takes into consideration the number of stores each category when selecting content to display. For example, if a user is at a commercial facility, e.g. shopping mall, they may be presented with an advertising display and map. The display may be cycling through automatic advertisements, however the user may input a switch request to view different content. In one embodiment, the user may be presented with a map of the floor they are on, the map further listing all adjacent, facing, and nearby stores to the current 
	As per claim 5, Scott, Wolinsky, and Kulkarni disclose the server of claim 4. Scott fails to disclose event information, however Wolinsky discloses the following:
	wherein the first data table includes event information including position information on an event held in one of the plurality of areas and a starting time and an ending time of the event ([FIG. 28, 33, 35, 40; related texts] [FIG. 33] shows location information on an event [0207] a user may create a new ad campaign [event]…A schedule section 2810 may enable a user to establish a start and end-date for the ad campaign [FIG. 40] first data table [0150]), and 	the control unit updates the relevant category information in the second data table based on the event information ([0118] With regard to FIG.4E, an illustration of the mobile device 300 with hardware operating therein is shown. The hardware of the mobile device 300 may include a processing unit 406 that executes software 408. [0144] In one embodiment, the shopper may re-order the list of available categories and/or products [second data table] to allow the user to have faster access to those categories and/or products that he or she is more interested in purchasing while shopping in a particular retail store. Expiration dates 1306 of deals 1302 [event] may be listed to indicate a date after which the deal associated with the product expires. Rather than using dates, times may be utilized in accordance with the 
	As per claim 6, Scott, Wolinsky, and Kulkarni disclose the server of claim 4, and Scott also discloses the following:
	a data storage unit to store the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data [set] when the transmission data transmitted from the mobile information terminal is received via the communication unit ([0048] Block diagram 2B00 further shows a data management server 111 comprising various modules including… a user profile store 268, and a user device profile store 269 [0049] The device classification engine 266, in part, assists user devices, when needed, in classification of a given user device based on data (e.g., beacon data, rule data, trigger data, etc.) associated with the user device. Classification can also occur on the user device by the rule and trigger application modules 252 of the spatial data processing engines 250. In such cases, classification data can be forwarded (e.g., see message 130 and message 130) from the user device to the data management server 111. Further, in some embodiments, a data aggregation engine 267 stores new data (e.g., user device classifications, etc.) in a profile storage location [third data store] [0072] 600 depicts a profile data merge operation for linking spatial data across devices, across users, and across user environments. Schematic 600 depicts a profile data merge operation… wherein the control unit updates the second data [set] in regard to each user based on a past movement path of the user acquired from the third data [set] ([0036] FIG. 1B presents a commercial environment 1B00 that presents a need for collecting and classifying spatial information to be included in a user profile. [0037] The content and purpose of the action can be based on various factors (e.g., how long the user is at the site, previous site visits by the user [past movement path], etc.) [FIG. 1A; and relates texts] shows server 111 aggregating device and user profile data [third data store] and updating the device profile. The spatial triggers that are satisfied are then updated according to the updated profile, spatial triggers being the second data store and the profile being the third [0056] rule logic1 321 is processed (e.g., by an instance of spatial data processing engines 250) on an app running on the mobile device 113 to produce the classification data 331. The code comprising the rule logic1 321 can be assumed to have been previously uploaded (e.g., in a rules and triggers push file from data management server 111) in response to previously captured and processed beacon data).  	Wolinsky further discloses storing data in tables:	wherein the information providing server stores the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data table ([0120] A manage deal offers module 418 may be configured to manage deal offers that are received from a remote location, such as a server [information providing server] via a mobile communications network. The deal offers may be organized in a particular order that the module 418 uses to store the deal offers. [FIG. 11; related text] shows a third data table comprising position information, category information, and user identification information. [0137] With regard to FIG. 11, a screenshot of an illustrative listing 1100 of local deals 1102a-1102n (collectively 1102) is shown. The local deals list 1102 may be selected from a menu selector 1104, and, responsive to being selected, provide the ranked list 1100 [third data table] of currently available deals 1102 that are in the physical vicinity of a current retail environment in which the shopper is "tapped-in.” In other words, after the shopper registers or "taps' into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location).	second data table, third data table ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art).	While Scott discloses transmission data, he fails to disclose storing an acquisition time of the transmission data. Wolinsky discloses the following:
	[storing] an acquisition time of the transmission data ([0123] A display indicia module 424 may be configured to display one or more indicia on an electronic display for imaging or reading by a POS. The display indicia module 424 may be configured to … time stamping information associated with the deal offers [0198] With regard to FIG. 22, an illustration of a mobile device 2200 showing an illustrative aggregate deal indicia 2202 inclusive of one or more deals collected or selected by the shopper is shown. In this case, the aggregate deal indicia 2202 is a QR code. It should be understood that alternative indicia may be utilized. 
	As per claim 7, Scott discloses an information providing method for providing content to a mobile information terminal by wireless communication from an information providing server that stores a first data [set] including a plurality of pieces of position information, a plurality of pieces of category information and a plurality of pieces of content regarding a plurality of areas and provision item information indicating merchandise or service provided in the plurality of areas and a second data [set] including a plurality of pieces of relevant category information respectively associated with the plurality of pieces of category information, the method comprising: 
	receiving transmission data wirelessly transmitted from a wireless transmission device installed in each area of the plurality of areas ([0034] mobile device 113 and location beacon 114 can be connected to wireless network 106 [0035] The location beacon or beacons 7 and a location beacon 1148 at the white wine site 142 and the red wine site 144 [a plurality of areas], respectively) and 	the transmission data including position information and category information on the area in which the wireless transmission device is installed, by the mobile information terminal ([0053] the wine advertiser 148 can specify a set of beacon information 276 that describes the beacon associated with the rules and triggers to be defined. For example, the wine advertiser 148 can select beacon “white 1147” that is located in the “Wine Section” of “Costco Redwood City”. This selection can be from a list of available beacons established as the beacons are physically installed in the respective locations);	determining, in response to receiving transmission data from a wireless transmission device, whether to transmit the received transmission data to an information providing server based on previously received transmission data and/or a signal intensity of the transmission data ([0005] The distance from each beacon can be determined, at least in part from the received signal strength, i.e., signal intensity of the transmission data [FIG. 1A, related texts] shows mobile device [mobile information terminal] receiving beacon [transmission] data, determine if spatial rules are met, e.g., if signal intensity is high enough, and if so, forwards classifications 130 [transmits the received transmission data] to the data management server [0035] Data management server 111 will then push a spatial rules and triggers file to mobile device 113 for further potential operations (127). For example, the spatial rules and triggers file can include program code variables to be used in conditional logic executed on the mobile device 113. If the activity of mobile device 113 satisfies one or more spatial rules (see operation 128) [making a determination], then one or more device classifications will be set and stored according to the uploaded rules and triggers (see operation 129). The classifications will then be forwarded to the data management server 111 for further receiving, in response to transmission of received transmission data to the information providing server, content from the information providing sever, the information providing server having extracted content corresponding to the provision item information and category information included in the transmission data transmitted from the mobile terminal from a plurality of pieces of content included in a first data [set] and transmitted the extracted content to the mobile information terminal ([0035] Mobile device 113 [mobile information terminal] can then forward beacon data [transmission data] to data management server 111 [information providing server], which will select beacon-specific rules and triggers based on the beacon data received [extracting content corresponding to provision item and category information]. Data management server 111 will then push [transmit] a spatial rules and triggers file [extracted content] to mobile device 113 [mobile information terminal] for further potential operations (see message 127). For example, the spatial rules and triggers file can include program code variables to be used in conditional logic executed on the mobile device 113. If the activity of mobile device 113 (e.g., “remaining near product A for X seconds’) satisfies one or more spatial rules (see operation 128), then one or more device classifications will be set and stored according to the uploaded rules and triggers… The new or updated device profile data is then uploaded back to mobile device 113 (see message 131). If the activity of mobile device 113 satisfies one or more spatial triggers (see operation 133), then mobile device 113 can receive or initiate one or more actions (see operation 134) such as push notifications [content], log events, etc.);displaying the received content ([0037] The wine advertiser 148 would like to know that user 146 is near the red wine, specifically, the location and temporal information pertaining to user 146 (see message 154). With such information, the wine advertiser 148 can determine any actions to take (see operation 155). For example, the wine advertiser 148 might send a push notification [content] describing a red wine sale, a coupon for red wine, and/or other content to the user 146) until new content or a user request to switch content is received ([0060] a wine advertiser (e.g., wine advertiser 148) can send a push a notification [content] concerning white wine when the user is near the white wine shelf 313, and push a notification concerning red wine [new content] when the user is near the red wine shelf 314.)
	 While Scott discloses first and second data sets, and transmitting content, he fails to disclose data stored in tables or switching requests. Wolinsky discloses the following: 
	a first data table including a plurality of pieces of position information, a plurality of pieces of category information and a plurality of pieces of content regarding the plurality of areas and provision item information indicating merchandise or service provided in the plurality of areas ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art. A “stores” database (not shown) may store information associated with the retail locations available on the network. A "products’ database 3504 may store information associated with products that are available for sale within the retail locations on the network. The products database 3504 may include a table of contextually related products 3506, logically related products 3508, bidded related products 3510, categorically related products 3512, and so on. The products database 3504 may also have information associating the products with various categories, brands, and retail locations. A “brands” database may store information associated with the brands of products stored in the products database. A “categories' database may store information a second data table including a plurality of pieces of relevant category information respectively relevant to the plurality of pieces of category information ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art [0127] The number of deals within each category is shown in association with each category listing. In addition, such categories may be configured to be specific to the store or retail location. The list is interactive, and each item in the list may be selected for specific advertisements (i.e., deals) that are available with each of the sub-categories to be displayed in a subsequent list);
	displaying the received content until new content or a user request to switch content is received ([0141] FIG.12D, a screenshot of a particular recipe 1222… associated with a retail environment, such as a grocery store… As shown, each ingredient listing 1226a-1226m in the recipe for making chocolate chip cookies may be listed in a scrollable and interactive list. In order for the shopper to receive the deals 1224 for those products, the shopper may either tap or select a product to cause the list to transition to a product adjacency view, such as that shown in FIG. 4B [FIG. 4B, adjacency advertisements])	transmitting, in response to receiving a user request to switch content, a switching request requesting transmission of content different from most recently received content to the information providing server, and receiving related content from the information providing server, the information providing server having extracted relevant category information relevant to category information corresponding to content most recently transmitted to the mobile information terminal from the second data table, extracted content corresponding to the relevant category information from the first data table, and transmitted the content corresponding to the relevant category information to the mobile information terminal as the related content ([0121] A store selected and/or viewed deals module 420 may be configured to store deal offers that were actively selected or viewed by a user [most recently received content from the second data table]. In storing the deals, information identifying the deals may be stored or otherwise identified (e.g., indicator associated with a record of an existing deal offer) [0141] FIG.12D, a screenshot of a particular recipe 1222… associated with a retail environment, such as a grocery store… As shown, each ingredient listing 1226a-1226m in the recipe for making chocolate chip cookies may be listed in a scrollable and interactive list. In order for the shopper to receive the deals 1224 for those products, the shopper may either tap or select a product [switching request] to cause the list to transition to a product adjacency view, such as that shown in FIG. 4B [FIG. 4B] adjacency advertisements [different content] [0144] the shopper may select a deal 1302 of a product [switching request] and then a product view (see FIG. 4B) of the product along with logical-related and contextual related products may be displayed with or without deals [0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art… The products database 3504 may include a table of contextually related products 3506, logically related products 3508 [first data table] [0150]); anddisplaying the related content received from the information providing server ([FIG. 4B])
	wherein each of the plurality of areas correspond to a respective store in a commercial facility and the related content is defined based on a positional relationship between a plurality of areas ([FIG. 2] Shows example embodiment wherein the plurality of areas are within a commercial facility, e.g., shopping mall [0085] “the principles of the present invention relate to a system and method to enable a promotion-marketer (advertiser) (i) to bid for a ranked position in a standalone results list and/or (ii) to define a relationship of its product advertisement to product advertisements of other advertisers in a non-keyword search results list by selecting a bid relationship term (e.g., UPC code, product category, product name, physical location of store, inventory of store, time of day, etc.) relevant to other advertisements on a logical-related or contextual relevant basis so as to influence the results list generated by an advertisement positioning engine, (iii) to create a means for advertisers to bid for specific (physical location) retail-based audience delivery in an online auction environment and generate media revenues thereto,” and “the advertisement position engine generates a ranked results list for display with an advertiser's advertisement position influenced by the particular physical location and inventory of the retail store, and any additional relative positions ranked by one or more product relationship-based parameters defined by the advertiser.” [0137] “With regard to FIG. 11, a screenshot of an illustrative listing 1100 of local deals 1102a-1102n (collectively 1102) is shown. The local deals list 1102 may be selected from a menu selector 1104, and, responsive to being selected, provide the ranked list 1100 of currently available deals 1102 that are in the physical vicinity of a current retail environment in which the shopper is "tapped-in." In other words, after the shopper registers or "taps" into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location (e.g., within the same mall, strip mall, within 2 blocks, within 1 mile, any other local distance based on density of retail 
	While the combination of Scott and Wolinsky disclose related content defined based on a positional relationship between a plurality of areas, they fail to disclose related content defined based on a ratio of areas regarding to each category. Kulkarni discloses the following:
	[a plurality of areas corresponding to a respective store in a commercial facility] ([FIG. 7A], [0066] “As shown in FIG. 7A, the display 36 could display an interactive map 100 to the user. The interactive map 100 could include a map of the facility in which the communications device 12 of FIG. 2 is installed, such as a shopping mall.”)	[defining content] based on a positional relationship between a plurality of areas and a number of adjoining or facing stores in regard to each category ([FIG. 7A] illustrates advertisements capable of being generated by the disclosed system [0066] “Still further, an index, indicated generally by element G, is displayed underneath the interactive map 100. Stores are sorted alphabetically in the index, and the index can display buttons for every letter that has corresponding stores. When a user selects one of the buttons, the system will display a screen that lists all of the stores that begin with the corresponding letter displayed on the button. Finally, the system could include a “sort options” control, indicated by element H, which allows the user to browse stores by category.” [0067] “Additionally, a route, indicated by element B, is drawn between the user's current location and the selected store. Still further, an information bubble, indicated by element C, can be displayed to the user, and can provide additional information about the retail store. Moreover, the information bubble can provide a store-level advertisement which displays advertising content for the corresponding store. The display 36 could also include a store name indicator, indicated generally by element D, as well as a “close” button, indicated by element E, for closing the route displayed in the display 36. Finally, the display 36 could include a category-level advertisement, indicated by element F, which displays information that relates to the stores that are currently displayed in the category mode.” [0068] “[0068] FIGS. 7C and 7D illustrate various category-level advertisements that can be displayed in the display 36 by the system. Examples of such category-level advertisements include, but are not limited to, an advertisement 104 relating to free offers provided by a coffee chain, an advertisement 108 relating to sales in connection with apparel, and an advertisement 110 relating to a one-day sale by a retailer (each of the chains/retailers having a store at the facility in which the system is installed, so that the user can walk to the store(s) to take advantage of the products/services/offers advertised by the system)”)
	Scott, Wolinsky, and Kulkarni are analogous references as all disclose location-based advertising methods to be applied in a retail environment. The combination of Scott and Wolinsky disclose a system which provides location-based advertisements and, in response to a 
	As per claim 8, Scott, Wolinsky, and Kulkarni disclose the system of claim 2, and Scott also discloses the following:
	wherein the information providing server stores the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data [set] when the transmission data transmitted from the mobile information terminal is received ([0048] Block diagram 2B00 further shows a data management server 111 comprising various modules and 	the information providing server updates the second data [set] in regard to each user based on a past movement path of the user acquired from the third data [set] ([0036] FIG. 1B presents a commercial environment 1B00 that presents a need for collecting and classifying spatial information to be included in a user profile. [0037] The content and purpose of the action can be based on various factors (e.g., how long the user is at the site, previous site visits by the user [past movement path], etc.) [FIG. 1A; and relates texts] shows server 111 wherein the information providing server stores the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data table ([0120] A manage deal offers module 418 may be configured to manage deal offers that are received from a remote location, such as a server [information providing server] via a mobile communications network. The deal offers may be organized in a particular order that the module 418 uses to store the deal offers. [FIG. 11; related text] shows a third data table comprising position information, category information, and user identification information. [0137] With regard to FIG. 11, a screenshot of an illustrative listing 1100 of local deals 1102a-1102n (collectively 1102) is shown. The local deals list 1102 may be selected from a menu selector 1104, and, responsive to being selected, provide the ranked list 1100 [third data table] of currently available deals 1102 that are in the physical vicinity of a current retail environment in which the shopper is "tapped-in.” In other words, after the shopper registers or "taps' into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location).	second data table, third data table ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 
	[storing] an acquisition time of the transmission data ([0123] A display indicia module 424 may be configured to display one or more indicia on an electronic display for imaging or reading by a POS. The display indicia module 424 may be configured to … time stamping information associated with the deal offers [0198] With regard to FIG. 22, an illustration of a mobile device 2200 showing an illustrative aggregate deal indicia 2202 inclusive of one or more deals collected or selected by the shopper is shown. In this case, the aggregate deal indicia 2202 is a QR code. It should be understood that alternative indicia may be utilized. The aggregate deal indicia may include a date that the aggregate deal indicia was created, time that the indicia was created, mobile ID of the mobile device, shopper name, loyalty card number, or any other information associated with the shopper and/or location in which the shopper is currently located (e.g., retail store name, store number, geo-position, etc. [FIG. 22] shows aggregate deal indicia that includes time).	Scott and Wolinsky are analogous references as both disclose methods of wirelessly transmitting data between a mobile information terminal, an information providing server, and wireless transmission device. Scott discloses tracking an amount of time at a location, and determining previous visits to a location, however does not specify an acquisition time. Wolinsky discloses embedding a time stamp into data transmitted to and from a mobile information terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolinsky into Scott. Doing so allows for a more precise data set on various users, for example a binary option for if a user has visited a location is limiting when trying to determine relevant content for the user. Time stamps would allow insight into recent vs non-recent visits to a location.
As per claim 9, Scott, Wolinsky, and Kulkarni disclose the server of claim 5, and Scott also discloses the following:
	a data storage unit to store the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data [set] when the transmission data transmitted from the mobile information terminal is received via the communication unit ([0048] Block diagram 2B00 further shows a data management server 111 comprising various modules including… a user profile store 268, and a user device profile store 269 [0049] The device classification engine 266, in part, assists user devices, when needed, in classification of a given user device based on data (e.g., beacon data, rule data, trigger data, etc.) associated with the user device. Classification can also occur on the user device by the rule and trigger application modules 252 of the spatial data processing engines 250. In such cases, classification data can be forwarded (e.g., see message 130 and message 130) from the user device to the data management server 111. Further, in some embodiments, a data aggregation engine 267 stores new data (e.g., user device classifications, etc.) in a profile storage location [third data store] [0072] 600 depicts a profile data merge operation for linking spatial data across devices, across users, and across user environments. Schematic 600 depicts a profile data merge operation… view 3 shows the result of a merging operation of profile BKP456 into profile BKP123. Specifically, view 3 shows that the IDs [user identification information] and CATs [category information] linked to profile BKP456 are merged under profile BKP123. For example, referring to FIG. 5A, profile BKP123 of view 1 might have been generated by a user with a mobile device while visiting the product A shelf 311 of the site1 product type X area 310 [category/position information] and satisfying the rule logic1 321. Further, profile BKP456 of view 2 might have been generated by a user… visiting the product type X area of a site 2 [category/position information]. In this example, the merging operation shown in view 3 serves to associate spatial data from the mobile device (e.g., captured while at physical site 1) with additional spatial data wherein the control unit updates the second data [set] in regard to each user based on a past movement path of the user acquired from the third data [set] ([0036] FIG. 1B presents a commercial environment 1B00 that presents a need for collecting and classifying spatial information to be included in a user profile. [0037] The content and purpose of the action can be based on various factors (e.g., how long the user is at the site, previous site visits by the user [past movement path], etc.) [FIG. 1A; and relates texts] shows server 111 aggregating device and user profile data [third data store] and updating the device profile. The spatial triggers that are satisfied are then updated according to the updated profile, spatial triggers being the second data store and the profile being the third [0056] rule logic1 321 is processed (e.g., by an instance of spatial data processing engines 250) on an app running on the mobile device 113 to produce the classification data 331. The code comprising the rule logic1 321 can be assumed to have been previously uploaded (e.g., in a rules and triggers push file from data management server 111) in response to previously captured and processed beacon data).  	Wolinsky further discloses storing data in tables:	wherein the information providing server stores the position information and the category information included in the transmission data, and user identification information received together with the transmission data as a third data table ([0120] A manage deal offers module 418 may be configured to manage deal offers that are received from a remote location, such as a server [information providing server] via a mobile communications network. The deal offers may be organized in a particular order that the module 418 uses to store the deal offers. [FIG. 11; related text] shows a third data table comprising position information, category information, and user identification information. [0137] With regard to FIG. 11, a screenshot of an illustrative listing 1100 of local deals 1102a-1102n (collectively 1102) is shown. The local deals list 1102 may be selected from a menu selector 1104, and, responsive to being selected, provide the ranked list 1100 [third data table] of currently available deals 1102 second data table, third data table ([0233] With regard to FIG. 35, an illustration of a storage unit 3500 configured to store a number of different data repositories or databases 3502 is shown. In one embodiment, the databases are data collections or tables within a single database organized according to the relational model, as understood in the art)	While Scott discloses transmission data, he fails to disclose storing an acquisition time of the transmission data. Wolinsky discloses the following:
	[storing] an acquisition time of the transmission data ([0123] A display indicia module 424 may be configured to display one or more indicia on an electronic display for imaging or reading by a POS. The display indicia module 424 may be configured to … time stamping information associated with the deal offers [0198] With regard to FIG. 22, an illustration of a mobile device 2200 showing an illustrative aggregate deal indicia 2202 inclusive of one or more deals collected or selected by the shopper is shown. In this case, the aggregate deal indicia 2202 is a QR code. It should be understood that alternative indicia may be utilized. The aggregate deal indicia may include a date that the aggregate deal indicia was created, time that the indicia was created, mobile ID of the mobile device, shopper name, loyalty card number, or any other information associated with the shopper and/or location in which the shopper is currently located (e.g., retail store name, store number, geo-position, etc. [FIG. 22] shows aggregate deal indicia that includes time).	Scott and Wolinsky are analogous references as both disclose methods of wirelessly transmitting data between a mobile information terminal, an information providing server, and wireless transmission device. Scott discloses tracking an amount of time at a location, and determining previous visits to a location, however does not specify an acquisition time. Wolinsky 
Response to Arguments/Remarks
In the response filed on February 7th, 2022, Applicant has submitted an Amendment/Request for Reconsideration. Applicant has submitted amendments to claims 1, 4, and 7, no claims have been cancelled, and there are no newly presented claims. 
In the response filed on February 7th, 2022, Applicant has argued (pg. 8-9) that Scott, Wolinsky, and Murphy fail to disclose that “each of the plurality of areas correspond to a respective store in a commercial facility.” The Examiner respectfully disagrees. The Examiner has found that FIG. 2 of Wolinsky and related text ([0094]) show a plurality of areas corresponding to a respective store in a commercial facility. The motivation for the combination of references has been updated, above. The Examiner further notes that the limitation of “wherein each of the plurality of areas correspond to a respective store in a commercial facility” may be interpreted as nonfunctional descriptive material which may have little to no patentable weight.  Although these recitations have been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed structure.
In the response filed on February 7th, 2022, Applicant has argued (pg. 8-9) that Scott, Wolinsky, and Murphy fail to disclose that “each of the plurality of areas correspond to a respective store in a commercial facility and the related content is defined based on a positional relationship between a plurality of areas and a number of adjoining or facing stores in regard to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622